DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on April 5, 2022. Amendments to claim 8 and addition of new claims 13-17 have been entered. Claims 8-17 are pending and have been examined. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on October 15, 2021 and hence not repeated here. The rejections and response to arguments are stated below. The Examiner would like to note that there are still no Attorneys of record on file. Applicants are respectfully requested to file the Power of Attorney documents before filing a response to this Office action. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 8-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an apparatus for causing a payment of the amount of money for each one of the at least one obligation to transfer to the user in response to the determining that the outcome meets the winning parameter, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including fulfilling agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
	Step 1: In the instant case, claim 8 is directed to an apparatus. 
	Step 2A – Prong one: The limitations of “a memory; at least one processor to: store a plurality of electronic records indicative of bids and offers for a variety of financial instruments in at least one queue in the memory; compare the bids with the offers stored in the at least one queue; determine whether a bid having a bid quantity for a financial instrument stored in the at least one queue matches at least ones offer for the financial instrument stored in the at least one queue, wherein the at least one offer has a total offer quantity and each of the at least one offer has an offer quantity; cause, in response to determining the matching bid and the at least one offer, a transfer of money from a first database to a second database; form, in response to determining the matching bid and the at least one offer, at least one obligation to make a payment of an amount of money to a user via a data structure stored in the memory if an outcome of a contest meets a winning parameter, wherein the amount of money for each of the at least one obligation is a pro rata proportion of each of the offer quantity of each of the at least one offer and the total offer quantity; determine whether a bid for a financial instrument stored in the at least one queue matches an offer for the financial instrument stored in the at least one queue; cause, in response to determining the matching bid and offer, a transfer of money from a first database to a second database; form, in response to determining the matching bid and offer, a first obligation to make a payment of an amount of money to a user via a data structure stored in the memory if an outcome of a contest meets a winning parameter, wherein the amount of money for each of the at least one obligation is a pro rata proportion of each of the offer quantity of each of the at least one offer and the total offer quantity; determine that the outcome meets the winning parameter; cause a payment of the amount of money to transfer to the user in response to the determining that the outcome meets the winning parameter” as drafted, when considered collectively as an ordered combination (without the italicized portions), is a process that, under the broadest reasonable interpretation, covers the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including fulfilling agreements in the form of contracts or legal obligations and/or sales activities. Determining the outcome meets the winning parameter and transferring the payment for each one of the at least one obligation to the user is a fundamental economic practice such as trading a financial instrument. Transferring the payment for each one of the at least one obligation to the user (who is the winner of the outcome) is fulfilling agreements in the form of contracts or legal obligations. Hence, the steps of the claim, considered collectively as an ordered combination (without the italicized portions), fall under the abstract category of Certain of Methods of organizing human activity. That is, other than, a processor of the apparatus, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a processor of an issuer system to perform all the steps. A plain reading of Figure 1 and associated descriptions in at least paragraphs [00156] – [00167] reveals that the apparatus may include general-purpose computers. The processors of these computers may be generic processors suitably programmed to perform the claimed steps. The memory including the corresponding data structure is broadly interpreted to correspond to generic computer components suitably programmed for storing the respective data/information. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 8 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a generic memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 8 is not patent eligible. Independent claim 13 is also not patent eligible based on similar reasoning and rationale. 
Dependent claims 9-12, and 14-17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 9 and 14, the step “in which the at least one processor is configured to transmit the payment through a clearing house” under the broadest reasonable interpretation, is a further refinement of certain methods of organizing human activity because this step describes further the underlying process. The additional element of a clearinghouse is a generic clearinghouse performing the associated functions recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
	In claims 10-11 and 15-16, the steps “in which the contest includes a fantasy sports game”, “in which the winning parameter includes a point spread in a sports game” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the environment in which the abstract idea is applied. 
	In claims 12 and 17, the step “in which the at least one processor is further configured to receive the plurality of electronic records indicative of bids and offers from an electronic marketplace” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step describes further the underlying process and the environment in which the abstract idea is applied. 
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 	

Response to Arguments

4.	 Applicants arguments that the claims are patent-eligible under 35 USC 101 are not persuasive and hence the rejection of claims under 35 U.S.C. § 101 has been maintained. 
	The claims (claim 8 for example) recite an apparatus for causing a payment of the amount of money for each one of the at least one obligation to transfer to the user in response to the determining that the outcome meets the winning parameter, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including fulfilling agreements in the form of contracts as discussed in the rejection. 
Response to Applicants’ arguments regarding Step 2A – Prong two:
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 1 and associated descriptions in at least paragraphs [00156] – [00167] reveals that the apparatus may include general-purpose computers. The processors of these computers may be generic processors suitably programmed to perform the claimed steps. The memory including the corresponding data structure is broadly interpreted to correspond to generic computer components suitably programmed for storing the respective data/information. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	The Examiner does not see the parallel between the Applicants’ claims and those of DDR Holdings. In DDR Holdings an improvement in web technology was used to address the problem of retaining web customers. DDR Holdings was solving a problem introduced by technology, such that it was a technological solution to a technological problem. The claims in DDR Holdings were patentable not because they were tied to the computer and the Internet but because the claims in DDR Holdings specified how interactions with the Internet were manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. When the limitations of the DDR patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet. Hence, the claims in DDR Holdings were patent eligible. Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. In the instant application, the computer is used in its normal, expected, and routine manner. The claims contain little more than a directive to “use the computer” to implement the abstract idea embraced by the claims. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). The claims of the instant case employ a generic apparatus comprising a memory and a processor suitably programmed to perform the claimed functions. Functions such as “storing, comparing, determining, transferring based on a criterion, forming an obligation based on rules, determining and causing a payment” are conventional functions of a computer system. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). 
The features in the claim and those recited on page 6 of the remarks such as “store a plurality of electronic records indicative of bids and offers for a variety of financial instruments in at least one queue in the memory..." … “forming at least one obligation to make a payment of an amount of money to a user via a data structure stored in the memory if an outcome of a contest meets a winning parameter, wherein the amount of money for each of the at least one obligation is a pro rata proportion of each of the offer quantity of each of the at least one offer and the total offer quantity...” may at best, be characterized as an improvement in the abstract idea, of causing a payment of the amount of money for each one of the at least one obligation to transfer to the user in response to the determining that the outcome meets the winning parameter, The computer components are merely used as a tool in their ordinary capacity to apply the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicants’ arguments are not persuasive. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   
	(a) Green, Paul (GB-2444515-A) discloses a  system for playing a foreign currency trading game in which financial data, exchange rates, is fed to two or more user devices, users trade currencies over the system and at the end of the game the user device with the best performance is selected based upon criteria and financial data stored on the system. The connection to the system may be through a dedicated connection or through a network such as the Internet. The financial data may be real or generated by the system. The user device may be a desktop computer, a mobile device, a PDA or any other suitable device. The game may alternatively involve the trading of commodities, shares or other financial entities.

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

May 22, 2022